Title: From George Washington to James Wood, 12 June 1784
From: Washington, George
To: Wood, James

 

Dr Sir,
Mount Vernon 12th June 1784

In answer to your favor of the 5th, I have to inform you that I can find nothing in my letter or orderly books confirmatory or disapproving the arrangments which have been made of the Virginia line of the army in the year 1782—the presumption therefore is, if they ever came to hand, that they either obtained a silent acquiescence, or that I did not care to intermeddle in them at all, as part of the line was in So. Carolina, & the whole (by a resolve of Congress) were considered as belonging to the Southern army. If I should hereafter come across anything which can illucidate the point more fully, it shall be transmitted to you.
It gives me pleasure to hear that the alterations in the institution of the Society of the Cincinnati meets general approbation—if a sincere disposition in those who composed the general meeting to remove all the objectionable parts of it, & give satisfaction to their country, could have a claim to its approbation—their conduct cou’d not fail of this reward. With very great esteem I am &c.

G: W——n

